Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 4, 7 and 8 is/are drawn to an apparatus. 
	Claim 5 is/are drawn to a non-transitory computer readable medium.  
	Claim 6 is/are drawn to a method.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 4, 7 and 8 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 


a memory of the game apparatus that stores a list of game mediums of the player, and a first effect and a second effect corresponding to each of the game mediums, the second effect being different from the first effect,

the input device having a fixed number of buttons that control a game medium to perform both the first effect and the second effect using a single button, 

a processor of the game apparatus configured to perform operations including:

designating, in accordance to the operating instruction provided from the player via the input device of the game apparatus, a game medium to have, at a single point in time, only one of the first effect or the second effect for the game medium such that the game medium is configured to produce one of the first effect or the second effect, but not both, when designated to the game medium;

when the game medium is designated to have the first effect, retrieving, from the memory, the first effect of the game medium to be available for execution upon meeting a first predetermined condition, and to be applied in response to a control operation inputted via the input device;

when the game medium is designated to have the second effect, retrieving, from the memory, the second effect of the game medium to be automatically applied at a random timing in accordance with a second predetermined conditions; and

when the first effect or the second effect is available for execution and executed, producing the one of the first effect or the second effect designated for the game medium according to the first effect and the second effect of the game medium stored in the memory

wherein, when the game medium is designated to have the first effect the processor does not allow a designation of the second effect to the game medium, and

wherein, when the game medium is designated to have the second effect, the
processor does not allow a designation of the first effect to the game medium



More specifically, under this grouping, the italicized limitations represent managing interactions between people. For example, the italicized limitations are drawn to a role playing game wherein a player or player character is associated with listing of items or skills. Each item or skill can be associated with either a first or second effect that is further applied to the item or skill. Upon usage of the item or skill in battle the item or skill is designated to have either the first or second effect upon meeting predetermined conditions, the second effect being automatically applied at a random timing upon meeting a second predetermined condition. The designation of the first effect and the second effect applied to the skill or item is displayed. As can be seen this abstract idea is encompassed by the managing of interactions of users as they follow rules of a role playing game. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a memory storing a list of game mediums; a processor configured to perform operations of designating first and second effects; an input device providing operation instructions;

Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed computer processors, an input device, and memory. Applicant has also claimed readable media. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. The claimed computer with processor, memory and input device, represents a generic computer connected to an Internet. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision Callery et al (US 2008/0287198), paragraph 0046 these limitations are conventional and well-known. Callery et al states: “An example network topology employed by a present invention embodiment for conducting fantasy sports or other competitions is illustrated in FIG. 1. Specifically, the network topology includes one or more end-user or client systems 1, a network 2, a server computer system 100, and one or more databases 102. The end-user computer systems are typically implemented by conventional personal or other suitable computer systems preferably equipped with display or monitor, a base (e.g., including the processor memories and internal or external communications devices (e.g., modem, network cards, etc.)), a keyboard and optional mouse or other input device. End-user systems 1 each include software (e.g., operating system, Internet browser, etc.) to communicate with server system 100, and appropriate components (e.g., processor, disk storage or hard drive, etc.) having sufficient processing and storage capabilities to effectively execute the software. The end-user systems may utilize any of the major platforms (e.g., Linux, Macintosh, Unix, OS2, Windows, etc.”
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive.

Applicant argues 
“Here, amended claim 1 clarifies that a gaming input device (e.g., a game controller) having fixed number of buttons is programmatically modified to perform different gaming effects using a single button, such that operational capability of the gaming input device is improved during gameplay. Normally, a single gaming operation effect will be performed upon actuation of a single button. By providing the gaming input device an ability to perform multiple gaming effects using a single button, more flexible gaming operations may be provided to improve the gaming system technology. Thus, for at least such reasons, Applicant submits that amended claim 1 is directed to a practical application.”
  
The Examiner respectfully disagrees with the Applicants above quoted summarization of the how the claims as a whole are now directed towards a practical application.  The Applicant makes the point that “normally, a single gaming operation effect will be performed upon the actuation of a single button”, whereas the currently amended claims provide an improvement, namely that of an” operational capability of the gaming input device is improved during gameplay. By providing the gaming input device an ability to perform multiple gaming effects using a single button, more flexible gaming operations may be provided to improve the gaming system technology. The Examiner disagrees.  The Applicant’s specification has been reviewed at length, in particular with reference to the newly introduced claim language directed towards the input device comprises a fixed number of buttons. The Examiner notes that in paragraphs 0043, 0051 of the published application (US 2019/0105566 A1) the following details regarding the makeup of the input device and operation are made.  
[0043] An input section (controller) 21 and a memory card slot 20 are connected to the interface section 18. The input section 21 includes, for example, a mouse so that dragging a skill card held by the player character with the mouse can set the skill card on one of a normal slot and a wild slot. Further, clicking the skill card displayed on the screen of the fight against an enemy character with the mouse, the player character can use the skill card. Additionally, operating a predetermined operation button of the input section 21 can move the player character or attack the enemy character.

[0051] A plurality of skill cards 45a to 45h that have not been set on the slot yet is placed at a held skill display region 41. The player moves a cursor 46 with the mouse of the input section 21 and designates and drags the skill card 45 with the cursor 46 in order to move the skill cards 45a to 45h that have not been set on the slot yet to a normal slot setting region 42 or a wild slot setting region 43, so that the skill cards 45a to 45h can be set on the normal slot or the wild slot. The skill card 45 that has already been set on the normal slot or the wild slot is attached with an equipment display 47 showing "EQUIP" illustrated as the slot card 45d. 

[0052] A plurality of skill cards 45 (for example, four cards) can be placed at the normal slot setting region 42. Skill cards 45i to 45l have already been set on the normal slot setting region 42 in FIG. 4. In other words, a plurality of skill cards 45 can be set on the normal slot. The player can select and use the skill cards 45 set on the normal slot at an arbitrary timing in the fight of the enemy character. 

[0053] Similarly to the normal slot setting region 42, a plurality of skill cards 45 (for example, five cards) can be placed at the wild slot setting region 43. Skill cards 45m to 45r have already been set on the wild slot setting region 43 in FIG. 4. In other words, a plurality of skill cards 45 can also be set on the wild slot. 

[0054] However, all of the skill cards 45 set on the wild slot cannot freely be selected and used. The cards are candidate to be available. Only a skill card 45 is randomly determined as an available card from among the skill cards 45 placed at the wild slot setting region 43 at a predetermined timing, for example, at the end of the edit on the menu screen or at the beginning of the fight. After the available skill card 45 has been used and the recasting time has elapsed, a new skill card 45 is randomly determined as an available card from among the skill cards 45 other than the already used skill card 45. 

[0055] Placing the skill card 45 at one of the held skill display region 41, the normal slot setting region 42, and the wild slot setting region 43 on the menu screen 40 can appropriately change whether the skill card 45 is set at the normal slot, the wild slot, or is not set at the slots. Further, the timing when the placement of the skill card 45 can be changed on the menu screen 40 can appropriately be determined. For example, the placement of the skill card 45 can be changed only at the beginning of the fight against the enemy character or the start of a stage, or the placement of the skill card 45 can also be changed at an arbitrary timing in the fight against the enemy character. 

[0057] Double-clicking or right-clicking on the skill card 45 displayed on the menu screen 40 with the mouse of the input section 21 displays a skill card information display window 48 as illustrated in FIG. 11 on the menu screen 40. The skill card information display window 48 includes a name display region 48a, a consumed MP display region 48b, a recasting display region 48c, a normal effect display region 48d, and a wild effect display region 48e. The player can consider which slot the skill card 45 is set on while using the information. Note that the unit of the recasting time displayed at the recasting display region is "second" in FIG. 11. 

[0067] Next, a process for producing the skill set on the normal slot will be described. FIG. 7 is a flowchart for describing the process for producing the skill set on the normal slot according to the embodiment of the present invention. The operating instruction to the input section 21 from the player causes the reception of a request for the production of the skill set on the normal slot (step S1). The player requests the production of a skill by selecting a skill card 45 corresponding to the skill that the player wants to use from among a plurality of the skill cards 45. Further, the production of the skill can be requested at an arbitrary timing in the progress of the game that is desired by the player.


As can be clearly seen by the above quoted and highlighted portions of the specification, the claims merely provide support for using an input device such as a mouse to move a cursor to drag a skill card to a designated area such as normal or wild area.  The Specification provides support for “double-clicking” operations, however, these operations are used to display skill card information on a menu as paragraph 0057 details.  Thus, the specification fails to support the Applicants assertion that the claims perform multiple gaming effects using a single button, more flexible gaming operations may be provided to improve the gaming system technology.”  It actually appears to teach the very opposite point that the Applicant is arguing against, namely, “Normally, a single gaming operation effect will be performed upon actuation of a single button.” (Remarks page 10).  The specification clearly shows the user making a dragging operation to designate a normal or wild effect for a selected skill card.  This is clearly “a single gaming operation effect… performed upon actuation of a single button.”  This being the case the following question is raised: “What improvement to “game system technology” is actually being made?” The Examiner notes that the specification fails to specifically mention the actuation of a single button, in relation to setting of skill card effects.  However, the Examiner is interpreting the “dragging” operation described in paragraph 0043, using a mouse, as a well-known input operation wherein one of ordinary skill in the art would actuate a button in concert with a moving cursor to perform a dragging operation.  
In light of the above, the Examiner fails to see support from the specification and from considering the claims as whole, that the claims are directed to a practical application by improving “gaming system technology”.
2) The Applicant states in part: “Such modification allows multiple game item effects to be utilized without requiring programming of separate game items in a memory, and thus, in effect conserves the memory in the gaming device. In contrast, conventional game item technology is static and unable to be configured to be set to have different effect configurations, and thus requiring additional game items to be programmed in to provide the same number of effects. Moreover, the noted flexibility additionally resolves a conventional problem of a game item being limited to a default effect setting without being able to be modified.” The Examiner is not persuaded by the assertion that this “in effect conserves the memory in the gaming device.”  The Examiner notes that according the specification, a single game item can have multiple effects, such as effect #1 and effect#2 (normal and wild). The Examiner notes that the exact locations used in memory are not 
Regarding the Applicant’s third point, the Applicant asserts that the claims are directed towards a practical application improving video gaming technology by providing “additional flexibility of gameplay which was unconventionally available.  The Examiner respectfully disagrees and notes that “additional flexibility” is not a specific improvement to the functioning of a computer, technology or technical field.
In the Applicant’s fourth point, the Applicant asserts that the claims “are necessarily rooted in computer technology.”  The Applicant fails to provide persuasive reasoning supporting this assertion.  The Examiner points out that the claims are directed towards rules for gameplay wherein the gameplay can be carried out via pen and paper by a player playing a tabletop role playing game wherein the player manually designates items to have first and second item effects. The Examiner fails to see how Applicant’s identification of a problem of conventional technology (i.e. “allowing a user to set a normal or wild effect of a game item in a video game during a gameplay so that operations of the video game device are modified during the game play.”) is a problem of technology versus a problem of merely modifying convention game rules for a role playing game.  The Examiner further fails to see how that claimed solution is “necessarily rooted in computer technology in order to overcome a specific problem arising in the realm of video game technology”.  The claimed solution as pointed out above merely pertains to a change in conventional role playing game rules and a different implementation conventional manual game rules such as designating player characters to have different abilities or effects.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RAW/               Examiner, Art Unit 3715
8/21/21                                     

/DAVID L LEWIS/               Supervisory Patent Examiner, Art Unit 3715